DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “a valve opener ….having an actuating head with a surface for deflecting the plurality of flaps when the valve opener is pushed by a connector tip connected to the catheter hub when in the protective position.”
The “protective position” is interpreted to be an error by Applicant; the intended position appears to be a “used position”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 26-28, 30, 32, 33, 37, 40, 42-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pub. 2006/0155245 A1, hereinafter “Woehr”) in view of Argentine (U.S. Pub. 2011/0282286 A1).
Regarding claim 1, Woehr discloses a catheter assembly 1 (Fig. 1) comprising a catheter hub 2 (Fig. 2) having a catheter tube 4 (Fig. 1) extending from a distal end thereof, a needle hub 8 (Fig. 1) having a needle extending from a distal end thereof and extending through the catheter hub in a ready to use position (shown in Fig. 1), and a valve 7 (referenced in Fig. 2, but also shown in Fig. 1) located inside the catheter hub, the valve comprising: 
a first side (i.e., either the side facing the proximal end or the distal end of the catheter hub) having a first surface defining a first plane having a first portion; 
a second side having a second surface opposing the first surface and defining a second plane (either the side facing the distal end or the proximal end, opposite to the first side), the first surface and the second surface defining a thickness of the valve (see Fig. 2 showing the thickness of the valve in profile); 
a plurality of slits 7a (Fig. 6) extending from the first side to the second side of the valve at the second portion, the plurality of slits defining a plurality of flaps 7b (Fig. 1; see also para [0018] disclosing that the slits 7a start from the middle and extend radially over a section “X” to form flaps 7b) with each of the plurality of slits having an inward-most slit point (i.e., at the middle where the slits 7a converge) and a radially outward-most point (i.e., at the opposite side of each slit, so that the distance between the inward most slit point and outward-most point is the section length “X” disclosed in para [0018]) and wherein an imaginary arc connects the radially outward-most points of the plurality of slits to define a circular boundary;
a valve actuator 10 (referenced in Fig. 2, but also shown in Fig. 1) slidably disposed inside the catheter hub (see Figs. 2 and 3 illustrating the sliding movement of the valve actuator 10 within the hub), said valve actuator having an actuator head 10a (Fig. 1) with a surface for pushing into the valve to deflect the flaps (see para [0019] disclosing that the head 10a is pressed against the valve 7 to outwardly displace flaps 7b of the valve to open the valve) when a surface on a plunger end 10b (Fig. 2) of the valve actuator is pushed by a connector tip inserted into the catheter hub in a used position (see para [0019] disclosing that a connector tip 14a pushes a plunger head 10b in order to move the actuator distally in order to open the flaps 7b).
It is noted that Woehr does not appear to disclose the valve having a second portion on the first side recessed from the first plane; and
at least two ribs on the first side, each of said at least two ribs having an exterior surface extending from a point outside the circular boundary into the circular boundary.
Argentine discloses a valve having a first side with a first surface defining a first plane (shown in annotated Fig. 3 of Argentine, reproduced below: the first surface defining the first plane is the protruding “top” surface of the rib 64) and a second portion on the same side recessed from the first plane (also shown in annotated Fig. 3 of Argentine, reproduced below), and at least two ribs on the same side, each of the ribs having an exterior surface extending from a point outside a circular boundary defined by a slit in the valve (also shown in annotated Fig. 3 of Argentine, reproduced below).


    PNG
    media_image1.png
    699
    724
    media_image1.png
    Greyscale

Argentine (U.S. Pub. 2011/0282286 A1), Fig. 3, annotated.

A skilled artisan would have found it obvious at the time of the invention to modify the valve of Woehr in order to incorporate the at least two ribs on the first side having the configuration shown in Argentine, to assist in closing the slit when a device is removed from the valve (see Argentine at para [0034]). This improvement would have been sought by one of ordinary skill in the art based on the teaching in the primary reference of Woehr that is desirable to reliably close the valve after withdrawal of the needle from the catheter to prevent outflow of blood (see Woehr at para [0004]).
Regarding claims 26 and 27, Woehr in view of Argentine discloses that the first surface has a circular outer boundary (e.g., the outer boundary in this case defines the entire first surface which is circular by being coincident with the cross-sectional shape of the valve), and wherein the second portion of the first side comprises a first region (where the second portion is located in Fig. 3, annotated above) and a second region (where the first plane is located in Fig. 3, annotated above), said first region having a recessed planar surface recessed from said first plane (i.e., the second portion is recessed from the first plane, as shown in Fig. 3, annotated above).
Regarding claim 28, Woehr in view of Argentine discloses that the second portion is disposed over a central area of the first side (i.e., the second portion would also encompass the central area where the slits converge); and each of the at least two ribs has a shape defined by a plurality of edges (i.e., one edge is located on the outside of the circular boundary shown in Fig. 3, annotated above, and the other edge is located within the circular boundary). 
Regarding claim 30, Woehr in view of Argentine discloses that the at least two ribs (elements 64 in Argentine) are in a spaced relationship and each having an exterior surface that is co-planar with the first plane (see Fig. 3, annotated above, illustrating the first plane as the “top” surface of each rib 64, which is an exterior surface of the rib).  
Regarding claim 32, Woehr in view of Argentine discloses that the inward-most slit point of the plurality of slits converge at a single central point (see Woehr at Fig. 6 illustrating that the slits 7a converge in the middle of the valve).  
Regarding claim 33, Woehr in view of Argentine discloses that each of the plurality of flaps comprises two edges that converge inwardly to an inward-most point to define a pointed tip (i.e., Woehr discloses the slits 7a that converge in the middle of the valve, such that the slits 7a define flaps therebetween).
Regarding claim 37, Woehr in view of Argentine discloses that the first side of the valve is oriented within the catheter hub to face a distal direction (i.e., the ribs are mounted on the first surface which faces the distal direction, as illustrated in Fig. 2 of Argentine).  
Regarding claim 40, Woehr in view of Argentine discloses a needle guard 13 (see Fig. 2 of Woehr) located inside the catheter hub (see Fig. 1 of Woehr), said needle guard having a surface movable distal of a needle tip of the needle to prevent unintended needlesticks (see Fig. 2 illustrating the needle guard covering the tip of the needle 9; the arms 13a, 13b of the needle guard have surfaces that are movable to cover the needle tip).  
Regarding claims 42 and 46, Woehr discloses a method of assembling a catheter assembly 1 (Fig. 1) having a catheter hub 2 (Fig. 2) having a catheter tube 4 (Fig. 1) extending from a distal end thereof, a needle hub 8 (Fig. 1), and a valve 7 (referenced in Fig. 2, but also shown in Fig. 1) located inside the catheter hub, the method comprising:
 positioning a valve 7 inside an interior cavity of the needle hub (see Fig. 1), the valve comprising:
a first side (i.e., either the side facing the proximal end or the distal end of the catheter hub) having a first surface defining a first plane having a first portion; 
a second side having a second surface opposing the first surface and defining a second plane (either the side facing the distal end or the proximal end, opposite to the first side), the first surface and the second surface defining a thickness of the valve (see Fig. 2 showing the thickness of the valve in profile); 
a plurality of slits 7a (Fig. 6) extending from the first side to the second side of the valve at the second portion, the plurality of slits defining a plurality of flaps 7b (Fig. 1; see also para [0018] disclosing that the slits 7a start from the middle and extend radially over a section “X” to form flaps 7b) with each of the plurality of slits having an inward-most slit point (i.e., at the middle where the slits 7a converge) and a radially outward-most point (i.e., at the opposite side of each slit, so that the distance between the inward most slit point and outward-most point is the section length “X” disclosed in para [0018]) and wherein an imaginary arc connects the radially outward-most points of the plurality of slits to define a circular boundary;
coupling the needle hub having the needle with the catheter hub and extending the needle through the catheter tube in a ready to use position, which is shown in Fig. 1).
It is noted that Woehr does not appear to disclose the valve having a second portion on the first side recessed from the first plane; and
wherein a rib on the first side extends from a point outside the circular boundary into the circular boundary. 
Argentine discloses a valve having a first side with a first surface defining a first plane (shown in annotated Fig. 3 of Argentine, reproduced above; the first surface defining the first plane is the protruding “top” surface of the rib 64) and a second portion on the same side recessed from the first plane (also shown in annotated Fig. 3 of Argentine, reproduced above), and at least two ribs on the same side, each of the ribs having an exterior surface extending from a point outside a circular boundary defined by a slit in the valve (also shown in annotated Fig. 3 of Argentine, reproduced above).
Further, as per claim 45, Argentine discloses a circumferential region 65 (Fig. 3) of a valve extending axially away from a first or second surface (such as a surface 58 in Fig. 3; it is noted that this “first … surface” does not need to be the same first surface recited in claim 42).
A skilled artisan would have found it obvious at the time of the invention to modify the valve of Woehr in order to incorporate the at least two ribs on the first side having the configuration shown in Argentine, to assist in closing the slit when a device is removed from the valve (see Argentine at para [0034]). This improvement would have been sought by one of ordinary skill in the art based on the teaching in the primary reference of Woehr that is desirable to reliably close the valve after withdrawal of the needle from the catheter to prevent outflow of blood (see Woehr at para [0004]).
Regarding claim 43 and 44, Argentine discloses a valve having a first side with a first surface defining a first plane (shown in annotated Fig. 3 of Argentine, reproduced above; the first surface defining the first plane is the protruding “top” surface of the rib 64) and a second portion on the same side recessed from the first plane (also shown in annotated Fig. 3 of Argentine, reproduced above), and a second and third rib 64 on the same side as the first rib, each of the ribs having an exterior surface extending from a point outside a circular boundary defined by a slit in the valve (also shown in annotated Fig. 3 of Argentine, reproduced above).
A skilled artisan would have found it obvious at the time of the invention to modify the valve of Woehr in order to incorporate the second and third ribs along with the first rib, so that all the ribs work together to assist in closing the slit when a device is removed from the valve (see Argentine at para [0034]). This improvement would have been sought by one of ordinary skill in the art based on the teaching in the primary reference of Woehr that is desirable to reliably close the valve after withdrawal of the needle from the catheter to prevent outflow of blood (see Woehr at para [0004]).
 Regarding claim 45, Woehr in view of Argentine discloses that the first surface has a circular outer boundary (e.g., the outer boundary in this case defines the entire first surface which is circular by being coincident with the cross-sectional shape of the valve), and wherein the second portion of the first side comprises a first region (where the second portion is located in Fig. 3, annotated above) and a second region (where the first plane is located in Fig. 3, annotated above), said first region having a recessed planar surface recessed from said first plane (i.e., the second portion is recessed from the first plane, as shown in Fig. 3, annotated above).
Regarding claim 47, Woehr in view of Argentine further discloses placing a valve actuator 10 inside the catheter hub (see Fig. 1 showing the valve actuator 10 already placed in the hub), said valve actuator having an actuator head 10a (Fig. 1) with a surface for pushing into the valve to deflect the flaps (see para [0019] disclosing that the head 10a is pressed against the valve 7 to outwardly displace flaps 7b of the valve to open the valve) when a surface on a plunger end 10b (Fig. 2) of the valve actuator is pushed by a connector tip inserted into the catheter hub in a used position (see para [0019] disclosing that a connector tip 14a pushes a plunger head 10b in order to move the actuator distally in order to open the flaps 7b).
Regarding claim 50, Woehr discloses a catheter assembly 1 (Fig. 1) comprising 
a catheter hub 2 (Fig. 2) having an interior cavity and a catheter tube 4 (Fig. 1) extending from a distal end thereof; 
a needle hub 8 (Fig. 1) having a needle extending from a distal end thereof and extending through the catheter hub in a ready to use position (shown in Fig. 1);
a needle guard 13 (Fig. 2) located inside the catheter hub (see Fig. 1 of Woehr) for covering a needle tip of the needle in a protective position (shown in Fig. 2),
a valve 7 (referenced in Fig. 2, but also shown in Fig. 1) located inside the catheter hub, the valve comprising: 
a first side (i.e., either the side facing the proximal end or the distal end of the catheter hub) having a first surface defining a first plane having a first portion; 
a second side having a second surface opposing the first surface and defining a second plane (either the side facing the distal end or the proximal end, opposite to the first side), the first surface and the second surface defining a thickness of the valve (see Fig. 2 showing the thickness of the valve in profile); 
a plurality of slits 7a (Fig. 6) extending from the first side to the second side of the valve at the second portion, the plurality of slits defining a plurality of flaps 7b (Fig. 1; see also para [0018] disclosing that the slits 7a start from the middle and extend radially over a section “X” to form flaps 7b) with each of the plurality of slits having an inward-most slit point (i.e., at the middle where the slits 7a converge) and a radially outward-most point (i.e., at the opposite side of each slit, so that the distance between the inward most slit point and outward-most point is the section length “X” disclosed in para [0018]) and wherein an imaginary arc connects the radially outward-most points of the plurality of slits to define a circular boundary;
a valve opener 10 (referenced in Fig. 2, but also shown in Fig. 1) located in the catheter hub (see Figs. 2 and 3 illustrating the sliding movement of the valve actuator 10 within the hub), said valve opener having an actuator head 10a (Fig. 1) with a surface for pushing into the valve to deflect the flaps (see para [0019] disclosing that the head 10a is pressed against the valve 7 to outwardly displace flaps 7b of the valve to open the valve) when a surface on a plunger end 10b (Fig. 2) of the valve actuator is pushed by a connector tip inserted into the catheter when in the protective position (see para [0019] disclosing that a connector tip 14a pushes a plunger head 10b in order to move the actuator distally in order to open the flaps 7b).
It is noted that Woehr does not appear to disclose the valve having a second portion on the first side recessed from the first plane; and
at least two ribs on the first side, each of said at least two ribs having an exterior surface extending from a point outside the circular boundary into the circular boundary.
Argentine discloses a valve having a first side with a first surface defining a first plane (shown in annotated Fig. 3 of Argentine, reproduced above: the first surface defining the first plane is the protruding “top” surface of the rib 64) and a second portion on the same side recessed from the first plane (also shown in annotated Fig. 3 of Argentine, reproduced above), and at least two ribs on the same side, each of the ribs having an exterior surface extending from a point outside a circular boundary defined by a slit in the valve (also shown in annotated Fig. 3 of Argentine, reproduced above).
A skilled artisan would have found it obvious at the time of the invention to modify the valve of Woehr in order to incorporate the at least two ribs on the first side having the configuration shown in Argentine, to assist in closing the slit when a device is removed from the valve (see Argentine at para [0034]). This improvement would have been sought by one of ordinary skill in the art based on the teaching in the primary reference of Woehr that is desirable to reliably close the valve after withdrawal of the needle from the catheter to prevent outflow of blood (see Woehr at para [0004]).

Allowable Subject Matter
Claims 29, 31, 34, 35, 36, 38, 39, 41, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/31/2022